DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 10/20/2021 with supplemental amendment filed on 12/13/2021, in which, claim(s) 1-2, 4-10 and 21-23 are pending. Claim(s) 1 and 8-10 are amended. Claim(s) 3 and 11-20 are cancelled. No claim(s) are newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-2, 4-10 and 21-23 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-5, 7-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Giladi et al. (US 2013/0290698 A1) in view of Kitahara et al. (US 2014/0331250 A1, cited by the applicant in the 04/25/2019 IDS) further in view of Edwin Arturo Heredia (US 2003/0217369 A1).
Regarding Claims 1 and 8, Giladi discloses A reception device ([0003], “a client device”), comprising: 
reception circuitry configured to receive a stream of content and an application control event, the application control event being delivered according to Dynamic Adaptive Streaming over HTTP (DASH) as a DASH segment ([0003], “Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH), also known as MPEG-DASH, is developed to enable high quality streaming of media content”, “Media content can be segmented into a plurality of segment files that can be streamed individually and independently from a server or network to a client device, upon receiving request for content from the client. The server also provides media presentation description (MPD) (i.e. an application control event) corresponding to a group of segment files, e.g., for a video or program”); 
Giladi does not explicitly teach but Kitahara teaches processing circuitry configured to execute a first application for performing a video/audio-related process to control reproduction of the stream of the content ([0005], “an (second) application is executed simultaneously with the reproduction of broadcast content (by a first application)”)
extract the application control event for controlling a second application ([0005], “acquired (i.e. extract) an AIT section controls the (second) application based on an application control code included in the AIT section”),
pass the application control event to the second application that is being executed by the processing circuitry ([0012], “a function available to the (second) application based on the mode information described in the application information table”), the second application being different from the first application ([0005], “an (second) application is executed simultaneously with the reproduction of broadcast content (by a first application)” therefore the second application is different from the first application); 
Giladi and Kitahara are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitahara with the disclosure of Giladi. The motivation/suggestion would have been to improve the reliability of an application processed together with broadcast content (Kitahara, Abstract).
The combined teaching of Giladi and Kitahara does not explicitly teach but Heredia teaches
the application control event being an application-specific type control event known to the second application ([0080], “the client device accesses the XAIT  second) applications”);
execute the second application for performing an application-related process that includes, by execution of the second application, 
receiving the passed application control event ([0080], “the client device accesses the XAIT to determine which applications are available to the client device”), and 
performing processing according to the passed application control event to control an operation of the second application ([0081], “activates the selected (second) applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like”),
Giladi, Kitahara and Heredia are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heredia with the disclosure of Giladi. The motivation/suggestion would have been to enable flexible formulation of application information data structures for television-based entertainment systems (Heredia, [0006]).

Regarding Claims 2, and 23, the combined teaching of Giladi, Kitahara and Heredia teaches wherein the reception circuitry is configured to receive control information that includes the application control event (Giladi, [0014], “from a provide media presentation description (MPD) corresponding to video/media files”) and acquisition source information (Kitahara, [0109]-[0110], “the location information serves as information necessary for acquiring the broadcast-linking-type application App1 from the application server 300”), 
the processing circuitry is further configured to acquire the second application in accordance with the acquisition source information included in the control information (Kitahara, [0109]-[0110], “the broadcast-linking-type application App1 is acquired from the application server 300, and thus the location information serves as information necessary for acquiring the broadcast-linking-type application App1 from the application server 300”), and 
the acquisition source information includes a Uniform Resource Locator (URL) indicating an acquisition source of the second application (Kitahara, [0109]-[0110], “the location information serves as information necessary for acquiring the broadcast-linking-type application App1 from the application server 300 and is constituted of communication protocol information such as HTTP (Hypertext Transfer Protocol), a URL (Uniform Resource Locator), and the like”).  

Regarding Claim 4, the combined teaching of Giladi, Kitahara and Heredia teaches wherein the stream of the content is protected by digital rights management (DRM) of the content (Giladi, [0003], “Media content can be segmented into a plurality of segment files that can be streamed individually and independently from a server or network to a client device”, [0015], “The MPD is sent from the server and the processing circuitry is further configured to:   
verity whether the second application is legitimate (Kitahara, [0177], “compare the hash value 353 extracted from the electronic-signature-added XML-AIT 360 acquired from the server with the hash value 752 and obtains a result of consistency”) according to information that is protected by the DRM of the content (Giladi, [0015], “The MPD is sent from the server 110 to the client 120 and describes a manifest (e.g., a list) of the available content… By parsing the MPD, the client 120 learns about the content… and required digital rights management (DRM)”); and 
in a case that the second application is recognized as legitimate, start the second application (Kitahara, Fig. 5, “AUTOSTART” event, [0077], “automatically activate the application along with the selection of a service”).  

Regarding Claim 5, the combined teaching of Giladi, Kitahara and Heredia teaches extract a first digest value corresponding to the second application, the first digest value being included in the stream of the content (Kitahara, [0177], “the hash value 353 (a first digest value) extracted from the electronic-signature-added XML-AIT 360 acquired from the server”); 
generate a second digest value corresponding to the second application (Kitahara, [0176], “the controller 708 uses a predetermined hash calculator 751 (hash function) to calculate a hash value 752 (a second digest value) from the substance (binary code) of the application 351 acquired from the server”); and 
verity whether the second application is legitimate by comparing the first digest value with the second digest value (Kitahara, [0177], “compare the hash value 353 extracted from the electronic-signature-added XML-AIT 360 acquired from the server with the hash value 752 and obtains a result of consistency”).  

Regarding Claim 7, the combined teaching of Giladi, Kitahara and Heredia teaches video data of the content is coded according to a predetermined coding method (Kitahara, [0054], “MHEG: Multimedia and Hypermedia information coding”), and 
the first digest value is stored in an encrypted non-VCL-NAL (Non Video Coding Layer - Network Abstraction Layer) unit (Kitahara, [0171], “The AIT generation unit 350 uses a hash function for a signature to generate a digest for the hash-value-added XML-AIT 355 in the signature generator 356, encrypts the digest with a signature generation key (secret key) 357” stored in a non-VCL-NAL unit).  

Regarding Claims 9 and 10, Giladi discloses A transmission device ([0003], “a server (device)”), comprising: 
transmission circuitry configured to transmit the application control event and a stream of content, the application control event being delivered according to Dynamic Adaptive Streaming over HTTP (DASH) as a DASH segment ([0003], “Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH), also known as MPEG-DASH, is developed to enable high quality streaming of media content”, “Media content can be segmented into a plurality of segment files that can be streamed 
Giladi does not explicitly teach but Kitahara teaches 
processing circuitry configured to generate an application control event to be passed to an application for controlling the application ([0005], “an AIT section controls the (second) application based on an application control code included in the AIT section”),
extract the application control event ([0005], “acquired (i.e. extract) an AIT section controls the (second) application based on an application control code included in the AIT section”);
pass the application control event to the application that is being executed by the reception device ([0012], “a function available to the (second) application based on the mode information described in the application information table”), 
wherein reproduction of the stream of the content at the reception device is to be controlled by the reception device executing another application for performing a video/audio-related process ([0005], “an application is executed simultaneously with the reproduction of broadcast content (by another application)”),
The combined teaching of Giladi and Kitahara does not explicitly teach but Heredia teaches
the application control event being an application-specific type control event known to the application ([0080], “the client device accesses the XAIT to 
and the application control event causing a reception device executing the application for performing an application-related process that includes, by execution of the application, 
receiving the passed application control event ([0080], “the client device accesses the XAIT to determine which applications are available to the client device”), and 
performing processing according to the passed application control event to control an operation of the application ([0081], “activates the selected (second) applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like”),
Giladi, Kitahara and Heredia are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heredia with the disclosure of Giladi. The motivation/suggestion would have been to enable flexible formulation of application information data structures for television-based entertainment systems (Heredia, [0006]).

Regarding Claim 21, the combined teaching of Giladi, Kitahara and Heredia teaches wherein the application control event is a Media Presentation Description (MPD) event (Giladi, [0014], “provide media presentation description (MPD) corresponding to video/media files”).

Regarding Claim 22, the combined teaching of Giladi, Kitahara and Heredia teaches wherein the processing circuitry is further configured to start the application in response to completion of the acquisition of the application (Kitahara, Fig. 5, “AUTOSTART”, [0077], “automatically activate the application”)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in combination teaches the claim limitations of claim 6, “the first digest value is stored in a watermark inserted in a baseband frame included in an encrypted VCL-NAL (Video Coding Layer - Network Abstraction Layer) unit”, in view of the other limitations of claims 1, 4, and 5.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497